Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is dated as of September 8,
2009, by and between Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”) and Thomas Conforti (the “Executive”).
     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to serve the Company, in accordance with the terms and conditions of
this Agreement.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
SECTION I
EMPLOYMENT; POSITION AND RESPONSIBILITIES
     The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company during the Period of Employment (as defined in
Section II below) in accordance with the terms and conditions set forth in this
Agreement. During the Period of Employment, the Executive shall serve as Chief
Financial Officer of the Company. The Executive shall report to, and be subject
to the direction of, the Chief Executive Officer of the Company (the
“Supervising Officer”). The Executive shall perform such duties and exercise
such supervision with regard to the business of the Company as are associated
with his respective position, as well as such reasonable additional duties as
may be prescribed from time to time by the Supervising Officer. The Company
acknowledges that given the nature and scope of the Executive’s duties and
responsibilities as the Chief Financial Officer of a publicly traded company, an
integral part of the Executive being able to perform such duties and
responsibilities is the Executive’s ability to report directly to the Chief
Executive Officer of the Company and the Company further agrees the Chief
Executive Officer of the Company shall not delegate the direct supervision of
the Executive.
     The Executive shall, during the Period of Employment, devote substantially
all of his time and attention during normal business hours to the performance of
services for the Company. The Executive shall maintain a primary office and
conduct his business in Parsippany, New Jersey (the “Business Office”), except
for normal and reasonable business travel in connection with his duties
hereunder.
SECTION II
PERIOD OF EMPLOYMENT
     The period of the Executive’s employment under this Agreement (the “Period
of Employment”) shall begin on September 8, 2009 (the “Effective Date”), and
shall end on the third anniversary of the Effective Date, subject to earlier
termination as provided in this

 



--------------------------------------------------------------------------------



 



Agreement. No later than 180 days prior to the expiration of the Period of
Employment, the Company and the Executive will commence a good faith negotiation
regarding extending the Period of Employment; provided, that, neither party
hereto shall have any obligation hereunder or otherwise to consummate any such
extension or enter into any new agreement relating to the Executive’s employment
with the Company. For the avoidance of doubt, the Executive shall not be
entitled to payments pursuant to Section VI (a) of this Agreement solely by
reason of the Company electing to neither extend this Agreement nor enter into a
new agreement with the Executive following the Period of Employment.
Notwithstanding anything to the contrary herein, unless otherwise agreed to in
writing by the Company, in the event that the Executive does not begin his
employment on or before September 8, 2009, then this Agreement and all of the
rights and obligations of the parties hereunder shall terminate and be void and
of no force or effect.
SECTION III
COMPENSATION AND BENEFITS
     For all services rendered by the Executive pursuant to this Agreement
during the Period of Employment, including services as an executive officer,
director or committee member of the Company or any subsidiary or affiliate of
the Company, the Executive shall be compensated as follows:

  (a)   Base Salary. During the Period of Employment the Company will pay the
Executive a base salary at an annual rate equal to five hundred and twenty five
thousand dollars ($525,000), subject to annual increases as the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”),
deems appropriate in its sole discretion (“Base Salary”). Base Salary shall be
payable according to the customary payroll practices of the Company, but in no
event less frequently than once each month.     (b)   Annual Incentive Awards.
The Executive will be eligible to earn an annual incentive compensation award
for each fiscal year of the Company during the Period of Employment based upon a
target bonus equal to 100% of Base Salary earned during each such year, subject
to the terms and conditions of the annual bonus plan covering employees of the
Company, and further subject to the attainment by the Company of such
performance goals, criteria or targets established and certified by the
Committee in its sole discretion in respect of each such fiscal year, including,
if approved by the Committee, performance and bonus targets relating to the
attainment of above-target performance (each such annual bonus, an “Incentive
Compensation Award”). With respect to 2009 performance, the Executive will
receive an Incentive Compensation Award in an amount equal to one hundred
seventy five thousand dollars ($175,000) (the “2009 Incentive Compensation
Award”) no later than the date that is two-and-one-half (21/2) months following
the end of the taxable year of the Executive or the Company in which the 2009
Incentive Compensation Award is earned by the Executive and deemed vested for
purposes of Code Section 409A (as defined herein); provided, however, that the
Executive must be employed by the Company on the date that 2009 performance
based bonuses are paid to employees.

2



--------------------------------------------------------------------------------



 



      The Executive’s bonus targets relating to Incentive Compensation Awards
will be established by the Committee based upon the Company’s financial
performance targets substantially equivalent to those applicable to other
comparable senior executive officers (excluding the Supervising Officer). Each
Incentive Compensation Award (other than the 2009 Incentive Compensation Award)
will be paid to the Executive at such time as shall be determined by the
Committee, but in no event later than the last day of the calendar year
following the calendar year with respect to which the performance targets
relate.     (c)   Long-Term Incentive Awards. As promptly as reasonably possible
following the Effective Date, the Committee will grant the Executive restricted
stock units with an aggregate grant date value equal to one million five hundred
thousand dollars ($1,500,000) vesting in equal installments on each of the first
four anniversaries of the date of grant (the “2009 Grant”). The 2009 Grant will
be granted under, and subject to the terms and conditions of, the Company’s 2006
Equity and Incentive Plan, as amended (the “Equity Plan”), and the applicable
agreement evidencing such award as determined by the Committee. Thereafter, the
Executive shall be eligible for long term incentive awards as determined by the
Committee, and the Executive will participate in such grants at a target
compensation level commensurate with his position as a senior executive officer
of the Company. For purposes of this Agreement, awards described in this
paragraph are referred to as “Long Term Incentive Awards.” Except as provided
herein, any Long Term Incentive Awards shall vest as determined by the
Committee, including with respect to any performance-based conditions applicable
to vesting, in its sole and absolute discretion, and shall be subject to the
terms and conditions of the Equity Plan and applicable award agreement.     (d)
  Relocation. The Executive will be provided with relocation assistance in
accordance with the terms and conditions of the Company’s relocation policy
applicable to similarly situated named executive officers of the Company unless
otherwise agreed to in writing by the parties.     (e)   Additional Benefits.
The Executive shall be entitled to participate in all other compensation and
employee benefit plans or programs and receive all benefits and perquisites now
in effect, or later established by the Company, on the same basis as similarly
situated senior executives of the Company with comparable duties and
responsibilities (other than the Supervising Officer), and in each case in
accordance with and subject to the terms and conditions of such plans or
programs. For 2009, such programs shall include, but not be limited to, access
to a company-provided car, financial planning and tax services and executive
medical benefits upon the same terms and conditions applicable to similarly
situated executives of the Company (other than the Supervising Officer). The
Executive shall also be entitled to a Supplemental Medical Executive
Reimbursement Plan to be provided by the Company subject to and in accordance
with the terms and conditions of such plan.

SECTION IV

3



--------------------------------------------------------------------------------



 



BUSINESS EXPENSES
     The Company shall promptly reimburse the Executive for all reasonable
travel and other expenses incurred by the Executive in connection with the
performance of his duties and obligations under this Agreement. The Executive
shall comply with such limitations and reporting requirements with respect to
expenses as may be established by the Company from time to time for its
executive officers and shall promptly provide all appropriate and requested
documentation in connection with such expenses. The Company shall reimburse all
taxable business expenses to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the expenses are
incurred.
SECTION V
DEATH AND DISABILITY
     The Period of Employment shall end upon the Executive’s death. If the
Executive becomes Disabled (as defined below) during the Period of Employment,
the Period of Employment may be terminated at the option of the Executive upon
notice of resignation to the Company, or at the option of the Company upon
notice of termination to the Executive. For purposes of this Agreement,
“Disability” shall have the meaning set forth in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the rules and regulations
promulgated thereunder (“Code Section 409A”). The Company’s obligation to make
payments to the Executive under this Agreement shall cease as of such date of
termination, except for Base Salary and any Incentive Compensation Awards earned
but unpaid as of the date of such termination, which shall be paid in accordance
with the terms set forth in Sections III(a) and Section III(b), respectively.
Notwithstanding the foregoing, the Company will not take any action with respect
to the Executive’s employment status pursuant to this Section V earlier than the
date on which the Executive becomes eligible for long-term disability benefits
under the Company’s long-term disability plan in effect from time to time.
SECTION VI
EFFECT OF TERMINATION OF EMPLOYMENT

  (a)   Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below), the
Company shall pay the Executive (or his surviving spouse, estate or personal
representative, as applicable), subject to Sections VI(d) and XIX below:

  (i)   A lump sum payment equal to 200% multiplied by the sum of (x) the
Executive’s then-current Base Salary, plus (y) an amount equal to the highest
Incentive Compensation Award paid to the Executive with respect to the three
fiscal years of the Company immediately preceding the fiscal year in which
Executive’s termination of employment occurs, but in no event shall the amount
set forth in this subsection (y) exceed 100% of the Executive’s then-current
Base Salary. In the event of the Executive’s termination during the three years
following the Effective Date such

4



--------------------------------------------------------------------------------



 



      amount in subsection (y) shall be five hundred twenty five thousand
($525,000).     (ii)   All time-based Long Term Incentive Awards (including all
stock options and stock appreciation rights) granted on or after the Effective
Date that would have otherwise vested within one (1) year following the
Executive’s termination of employment will become vested upon the Executive’s
termination of employment, and any such awards that are stock options or stock
appreciation rights will remain outstanding for a period of two (2) years (but
not beyond the original expiration date) following the Executive’s termination
of employment. Subject to Article XIX below, vested time-based Long Term
Incentive Awards shall be paid to the Executive in accordance with the terms and
conditions of such awards.     (iii)   With respect to any performance-based
Long Term Incentive Awards (including restricted stock units but excluding stock
options and stock appreciation rights) granted on or after the Effective Date,
provided that the performance goals applicable to the Long-Term Incentive Award
are achieved, the Executive shall be entitled to vest in and be paid a pro-rata
portion of such Long Term Incentive Award based upon the portion of the full
performance period during which the Executive was employed by the Company plus
12 months (or, if less, assuming employment for the entire performance period
remaining after the Executive’s termination). Subject to Section XIX below,
vested performance-based Long Term Incentive Awards shall be paid to the
Executive in accordance with the terms of the applicable agreement. The
provisions relating to Long Term Incentive Awards set forth in this Section
shall not supersede or replace any provision or right of the Executive relating
to the acceleration of the vesting of such awards in the event of a change in
control of the Company or the Executive’s death or disability, whether pursuant
to an applicable stock plan document or award agreement.

  (b)   Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary earned
but unpaid as of the date of such termination shall be paid to the Executive in
accordance with paragraph (d) below. Outstanding stock options and other equity
awards held by the Executive as of the date of termination shall be treated in
accordance with their terms.     (c)   For purposes of this Agreement, the
following terms have the following meanings:

  (i)   “Termination for Cause” means a termination of the Executive’s
employment due to (a) the Executive’s willful failure to substantially perform
his duties as an employee of the Company or any subsidiary (other than any such
failure resulting from incapacity due to physical or mental illness), (b) any
act of fraud, misappropriation, dishonesty,

5



--------------------------------------------------------------------------------



 



      embezzlement or similar conduct against the Company or any subsidiary, (c)
the Executive’s conviction of a felony or any crime involving moral turpitude
(which conviction, due to the passage of time or otherwise, is not subject to
further appeal), (d) the Executive’s gross negligence in the performance of his
duties or (e) the Executive purposefully or negligently makes (or has been found
to have made) a false certification regarding the Company’s financial
statements. Unless the Company reasonably determines in its sole discretion that
the Executive’s conduct is not subject to cure, then the Company will provide
written notice to the Executive of its intention to terminate the Executive’s
employment and that such termination is a Termination for Cause, along with a
description of the Executive’s conduct that the Company believes gives rise to
the Termination for Cause, and provide the Executive with a period of 15 days to
cure such conduct and/or challenge the Company’s determination that such
termination was a Termination for Cause; provided, however, that (i) the
determination of whether such conduct has been cured and/or gives rise to a
Termination for Cause shall be made by the Company in its sole discretion and
(ii) the Company shall be entitled to immediately and unilaterally restrict or
suspend the Executive’s duties during such 15 day period pending such
determination.     (ii)   “Constructive Discharge” means (a) any material breach
by the Company of the terms of this Agreement, (b) a material diminution in Base
Salary, (c) a material diminution in the Executive’s authority, duties or
responsibilities or (d) a relocation of the Executive’s primary office to a
location more than fifty (50) miles from the Business Office. The Executive will
provide the Company a written notice that describes the circumstances being
relied on for such termination with respect to this Agreement within thirty
(30) days after the event, circumstance or condition giving rise to the notice.
The Company will have thirty (30) days after receipt of such notice to remedy
the situation prior to the termination for Constructive Discharge.     (iii)  
“Without Cause Termination” or “Terminated Without Cause” means termination of
the Executive’s employment by the Company other than due to death, Disability,
or Termination for Cause.     (iv)   “Resignation” means a termination of the
Executive’s employment by the Executive, other than in connection with a
Constructive Discharge.

  (d)   Conditions to Payment and Acceleration. In the event of a termination
under this Section VI, Base Salary earned but unpaid as of the date of such
termination shall be paid in accordance with Section III(a), and any Incentive
Compensation Awards (including, if applicable, the 2009 Incentive Compensation
Award) earned but unpaid as of the date of such termination shall be paid in
accordance with Section III(b). All payments due to the Executive under the
first sentence of Section VI(a) shall be made in a lump sum to the Executive
within 60 days

6



--------------------------------------------------------------------------------



 



      following the date of termination; provided, however, that such payment
shall be subject to, and contingent upon, the execution by the Executive (or his
beneficiary or estate) of a release of claims against the Company and its
affiliates in such reasonable form determined by the Company in its sole
discretion. The payments due to the Executive under this Section VI shall be in
lieu of any other severance benefits otherwise payable to the Executive under
any severance plan of the Company or its affiliates.

SECTION VII
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

  (a)   The Executive shall, with reasonable notice during or after the Period
of Employment, furnish information as may be in his possession and fully
cooperate with the Company and its affiliates as may be requested in connection
with any claims or legal action in which the Company or any of its affiliates is
or may become a party. After the Period of Employment, the Executive shall
cooperate as reasonably requested with the Company and its affiliates in
connection with any claims or legal actions in which the Company or any of its
affiliates is or may become a party. The Company agrees to reimburse the
Executive for any reasonable out-of-pocket expenses incurred by Executive by
reason of such cooperation, including any loss of salary, and the Company shall
make reasonable efforts to minimize interruption of the Executive’s life in
connection with his cooperation in such matters as provided for in this
paragraph.     (b)   The Executive recognizes and acknowledges that all
information pertaining to this Agreement or to the affairs; business; results of
operations; accounting methods, practices and procedures; members; acquisition
candidates; financial condition; clients; customers or other relationships of
the Company or any of its affiliates (“Information”) is confidential and is a
unique and valuable asset of the Company or any of its affiliates. Access to and
knowledge of certain of the Information is essential to the performance of the
Executive’s duties under this Agreement. The Executive shall not during the
Period of Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. All records, memoranda, etc. relating to the
business of the Company or its affiliates, whether made by the Executive or
otherwise coming into his possession, are confidential and shall remain the
property of the Company or its affiliates.     (c)  

7



--------------------------------------------------------------------------------



 



  (i)   During the Period of Employment and the Post Employment Period, (as
defined below and, together with the Period of Employment, the “Restricted
Period”), irrespective of the cause, manner or time of any termination, the
Executive shall not use his status with the Company or any of its affiliates to
obtain loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship to the Company or any
of its affiliates.     (ii)   During the Restricted Period, the Executive shall
not make any statements or perform any acts intended to or which may have the
effect of advancing the interest of any existing or prospective competitors of
the Company or any of its affiliates or in any way injuring the interests of the
Company or any of its affiliates. During the Restricted Period, the Executive,
without prior express written approval by the Board, shall not engage in, or
directly or indirectly (whether for compensation or otherwise) own or hold any
proprietary interest in, manage, operate, or control, or join or participate in
the ownership, management, operation or control of, or furnish any capital to or
be connected in any manner with, any business or venture which competes in any
way or manner with the Company’s business, as such business or businesses may be
conducted from time to time, either as a general or limited partner, proprietor,
common or preferred shareholder, officer, director, agent, employee, consultant,
trustee, affiliate, or otherwise. The Executive acknowledges that the Company’s
and its affiliates’ businesses are conducted nationally and internationally and
agrees that the provisions in the foregoing sentence shall operate throughout
the United States and the world.     (iii)   During the Restricted Period, the
Executive, without express prior written approval from the Board, shall not
solicit any then-current clients of the Company or any of its affiliates for any
existing business of the Company or any of its affiliates or, except during the
Period of Employment as would be required in connection with the performance of
his duties under this Agreement, discuss with any employee of the Company or any
of its affiliates information or operation of any business intended to compete
with the Company or any of its affiliates.     (iv)   During the Restricted
Period, the Executive shall not interfere with the employees or affairs of the
Company or any of its affiliates or solicit or induce any person who is an
employee of the Company or any of its affiliates to terminate any relationship
such person may have with the Company or any of its affiliates, nor shall the
Executive during such period directly or indirectly engage, employ or
compensate, or cause or permit any person with which the Executive may be
affiliated, to engage, employ or compensate, any employee of the Company or any
of its affiliates. The Executive hereby represents and warrants that the
Executive has not entered into any agreement, understanding or arrangement with
any employee of the Company or any of its affiliates pertaining to any

8



--------------------------------------------------------------------------------



 



      business in which the Executive has participated or plans to participate,
or to the employment, engagement or compensation of any such employee.     (v)  
For the purposes of this Agreement, the term “proprietary interest” means legal
or equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company, the term “affiliate” shall
include without limitation all subsidiaries and licensees of the Company and the
term, “Post Employment Period” means either (1) if the Executive’s employment
terminates for any reason at such time following the expiration of the Period of
Employment hereunder, a period of one year following the Executive’s termination
of employment; or (2) if the Executive’s employment terminates during the Period
of Employment hereunder, a period of two years following the Executive’s
termination of employment.

  (d)   The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company shall be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VII without the necessity
of showing any actual damage or that monetary damages would not provide an
adequate remedy. Such right to an injunction shall be in addition to, and not in
limitation of, any other rights or remedies the Company may have. Without
limiting the generality of the foregoing, neither party shall oppose any motion
the other party may make for any expedited discovery or hearing in connection
with any alleged breach of this Section VII.     (e)   The period of time during
which the provisions of this Section VII shall be in effect shall be extended by
the length of time during which the Executive is in breach of the terms hereof
as determined by any court of competent jurisdiction on the Company’s
application for injunctive relief.     (f)   The Executive agrees that the
restrictions contained in this Section VII are an essential element of the
compensation the Executive is granted hereunder and but for the Executive’s
agreement to comply with such restrictions, the Company would not have entered
into this Agreement.

SECTION VIII
INDEMNIFICATION
     The Company shall indemnify the Executive to the fullest extent permitted
by the laws of the state of the Company’s incorporation in effect at that time,
or the certificate of incorporation and by-laws of the Company, whichever
affords the greater protection to the Executive

9



--------------------------------------------------------------------------------



 



(including payment of expenses in advance of final disposition of a proceeding
as permitted by such laws or certificate of incorporation and bylaws).
SECTION IX
MITIGATION
     The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.
SECTION X
WITHHOLDING TAXES
     The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from applicable payments under this Agreement all federal,
state, city or other taxes that shall be required pursuant to any law or
governmental regulation.
SECTION XI
EFFECT OF PRIOR AGREEMENTS
     This Agreement shall supersede any prior oral or written agreements between
the Company and the Executive relating to the terms of the Executive’s
employment, and any such prior agreement shall be deemed terminated without any
remaining obligations of either party thereunder.
SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS
     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation.
SECTION XIII
MODIFICATION
     This Agreement may not be modified or amended except in writing signed by
the parties hereto. No term or condition of this Agreement shall be deemed to
have been waived except in writing by the party charged with waiver. A waiver
shall operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act as a waiver of anything other than
that which is specifically waived.
SECTION XIV

10



--------------------------------------------------------------------------------



 



GOVERNING LAW
     This Agreement has been executed and delivered in the State of New Jersey
and its validity, interpretation, performance and enforcement shall be governed
by the internal laws of that state.
SECTION XV
ARBITRATION

  (a)   Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement of
the parties hereto (other than with respect to the matters covered by
Section VII for which the Company may, but shall not be required to, seek
injunctive relief) shall be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party hereto who is aggrieved shall deliver a
notice to the other party hereto setting forth the specific points in dispute.
Any points remaining in dispute twenty (20) days after the giving of such notice
may be submitted to arbitration in New Jersey, to the American Arbitration
Association, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association, modified only as
herein expressly provided. After the aforesaid twenty (20) days, either party
hereto, upon ten (10) days notice to the other, may so submit the points in
dispute to arbitration. The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.     (b)   The
decision of the arbitrator on the points in dispute shall be final, unappealable
and binding, and judgment on the award may be entered in any court having
jurisdiction thereof.     (c)   Except as otherwise provided in this Agreement,
the arbitrator shall be authorized to apportion its fees and expenses and the
reasonable attorneys’ fees and expenses of any such party as the arbitrator
deems appropriate. In the absence of any such apportionment, the fees and
expenses of the arbitrator shall be borne equally by each party, and each party
shall bear the fees and expenses of its own attorney.     (d)   The parties
hereto agree that this Section XV has been included to rapidly and inexpensively
resolve any disputes between them with respect to this Agreement, and that this
Section XV shall be grounds for dismissal of any court action commenced by
either party hereto with respect to this Agreement, other than post-arbitration
actions seeking to enforce an arbitration award. In the event that any court
determines that this arbitration procedure is not binding, or otherwise allows
any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.

11



--------------------------------------------------------------------------------



 



  (e)   The parties shall keep confidential, and shall not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.

SECTION XVI
SURVIVAL
     Section VI through, and including, Section XIX shall continue in full force
in accordance with their respective terms notwithstanding any termination of the
Period of Employment. The termination of the Period of Employment shall not
affect any accrued and vested rights the Executive may have as of the date of
such termination under Sections III(e) or IV, subject to the terms and
conditions of the applicable plan.
SECTION XVII
SEPARABILITY
     All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
SECTION XVIII
NO CONFLICTS
     The Executive represents and warrants to the Company that he is not a party
to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Executive’s ability to execute this Agreement or to carry out his
duties and responsibilities hereunder.
SECTION XIX
SECTION 409A OF THE CODE

  (a)   Section 409A. Although the Company does not guarantee to the Executive
any particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Code Section 409A, and this Agreement shall be construed in a

12



--------------------------------------------------------------------------------



 



      manner consistent with the requirements for avoiding taxes or penalties
under Code Section 409A.     (b)   Separation From Service. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits subject to Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A (“Separation from Service”), and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service.  
  (c)   Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.     (d)   Specified Employee. If the Executive is deemed on the date of
termination of employment to be a “specified employee”, within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, then:

  (i)   With regard to any payment, the providing of any benefit or any
distribution of equity under this Agreement that constitutes “deferred
compensation” subject to Code Section 409A, payable upon separation from
service, such payment, benefit or distribution shall not be made or provided
prior to the earlier of (x) the expiration of the six-month period measured from
the date of the Executive’s Separation from Service or (y) the date of the
Executive’s death; and

13



--------------------------------------------------------------------------------



 



  (ii)   On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XIX shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to this Section XIX shall be made to the Executive.

  (e)   Company Discretion. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 60 days following the date of termination), the actual date of payment
within the specified period shall be within the sole discretion of the Company
and the number of days referenced shall refer to the number of calendar days.  
  (f)   Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.

[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Mary Falvey         Name:   Mary Falvey        Title:   Chief HR
Officer              /s/ Thomas Conforti       Thomas Conforti           

 